Exhibit 10.2

SPECTRUM PHARMACEUTICALS, INC.

TERM SHEET FOR 2018 LONG-TERM INCENTIVE PLAN

STOCK OPTION AWARD

Spectrum Pharmaceuticals, Inc. hereby grants to the Participant named below a
stock option (the “Option”) to purchase any part or all of the number of Shares
that are covered by this Option, as specified below, at the exercise price
specified below and on the terms and subject to the conditions set forth in this
Term Sheet, the Spectrum Pharmaceuticals, Inc. 2018 Long-Term Incentive Plan
(the “Plan”) and the Plan’s Standard Terms and Conditions (the “Standard Terms
and Conditions”), each as amended from time to time (the Term Sheet and the
Standard Terms and Conditions, as in effect at the time of the execution of the
Term Sheet, together constituting the “Award Agreement” between Participant and
the Company). This Option is granted pursuant to the Plan and is subject to and
qualified in its entirety by the Award Agreement. If the Award Agreement
conflicts with the Plan, the Plan will control. Capitalized terms not explicitly
defined herein are defined in the Plan.

 

Name of Participant:

  

Grant Date:

  

Type of Option:

  

☐ Incentive Stock Option

☐ Non-Qualified Stock Option

Number of Shares covered by Option:

  

Exercise Price Per Share:

   $

Vesting Commencement Date:

  

☐ Same as Grant Date

☐ Date:                             

Vesting Schedule:

  

Expiration Date:

  

☐ The ten-year anniversary of the Grant Date

☐ The five-year anniversary of the Grant Date (select if Participant is a 10%
Shareholder receiving an Incentive Stock Option)

If this Option is intended to qualify as an Incentive Stock Option but fails in
whole or in part to so qualify, then this Option shall constitute a
Non-Qualified Stock Option to the extent of that failure. By accepting this Term
Sheet, Participant acknowledges that he or she has received and read, and agrees
that this Option shall be subject to, and Participant shall comply with, the
terms of the Award Agreement and the Plan.

IN WITNESS WHEREOF, the Company has caused this Option to be executed by its
duly authorized officer.

 

SPECTRUM PHARMACEUTICALS, INC.  

 

Name Title

[Participant/Spouse Signature page follows on the reverse side of this Term
Sheet]



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions of the Award Agreement and the Plan. The undersigned hereby
acknowledges receipt of the attached Standard Terms and Conditions and that a
copy of the Plan is available on the Company’s intranet.

 

PARTICIPANT  

 

Signature

By his or her signature below, the spouse of Participant, if Participant is
legally married as of the date of his or her execution of this Term Sheet,
acknowledges that he or she has read this Term Sheet, the Standard Terms and
Conditions and the Plan and is familiar with the terms and provisions thereof,
and agrees to be bound by all the terms and conditions of this Term Sheet, the
Standard Terms and Conditions and the Plan.

 

 

   

 

Name of Spouse     Signature of Spouse

OR

By his or her signature below, Participant represents that he or she is not
legally married as of the date of execution of this Term Sheet.

 

PARTICIPANT  

 

Signature



--------------------------------------------------------------------------------

SPECTRUM PHARMACEUTICALS, INC.

STANDARD TERMS AND CONDITIONS FOR

STOCK OPTIONS

These Standard Terms and Conditions apply to any Options granted under the
Spectrum Pharmaceuticals, Inc. 2018 Long-Term Incentive Plan (the “Plan”) that
are evidenced by a Term Sheet or an action of the Committee that specifically
refers to these Standard Terms and Conditions (the Term Sheet and the Standard
Terms and Conditions, as in effect at the time of the execution of the Term
Sheet, together constituting the “Award Agreement” between Participant and the
Company). Capitalized terms not otherwise defined herein shall have the meaning
set forth in the Plan.

 

1. TERMS OF OPTION

The Company has granted to the Participant named in the Term Sheet provided to
Participant herewith an Option to purchase up to the number of Shares set forth
in the Term Sheet, at the exercise price per Share set forth in the Term Sheet,
and upon the other terms and subject to the conditions set forth in the Award
Agreement and the Plan.

 

2. EXERCISE OF OPTION

The Option shall continue to vest, in accordance with the Vesting Schedule set
forth on the Term Sheet, so long as Participant remains in Continuous Service
with the Company. Participant may exercise any vested portion of the Option at
any time prior to the Expiration Date of the Option, except as otherwise
provided in the Plan.

To exercise the Option (or any part thereof), Participant shall provide notice
to the Company specifying the number of Shares Participant wishes to purchase
and how Participant’s Shares should be registered (in Participant’s name only or
in Participant’s and Participant’s spouse’s names as community property or as
joint tenants with right of survivorship).

The exercise price (the “Exercise Price”) of the Option is set forth in the Term
Sheet. The Company shall not be obligated to issue any shares of Common Stock
until Participant has paid the total Exercise Price for that number of shares of
Common Stock. The Exercise Price may be paid by one or more of the following
means if permitted by the Committee in its sole discretion: (i) by cash or check
payable to the Company; (ii) by delivery to the Company of already-owned Shares
having a Fair Market Value on the date of surrender equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised; (iii) by
a “net exercise” arrangement whereby Participant surrenders to the Company
Shares otherwise receivable upon exercise of the Option (e.g., the Company will
reduce the number of Shares issued upon exercise of the Option by the largest
whole number of Shares with a Fair Market Value that does not exceed the
aggregate Exercise Price) provided that the Option is a Non-Qualified Stock
Option; (iv) by a cashless exercise program that the Committee may approve, from
time to time in its discretion, pursuant to which a Participant may elect to
concurrently provide irrevocable instructions (A) to Participant’s broker or
dealer to effect the immediate sale of the purchased Shares and remit to the
Company, out of the sale proceeds available on the settlement date, sufficient
funds to cover the Exercise Price of the Option plus all applicable withholding
taxes, and (B) to the Company to deliver the certificates for the purchased
Shares directly to the broker or dealer in order to complete the sale; or (v) in
any other form of legal consideration.

Fractional Shares will not be issued. Shares will be issued as soon as practical
after exercise. Notwithstanding the above, the Company shall not be obligated to
deliver any Shares during any period when the Company determines that the
exercisability of the Option or the delivery of Shares hereunder would violate
Applicable Law.

 

3. EXPIRATION OF OPTION

The Option shall expire and cease to be exercisable on the Expiration Date set
forth in the Term Sheet.



--------------------------------------------------------------------------------

4. RESTRICTIONS ON RESALES OF OPTION SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by Participant
or other subsequent transfers by Participant of any Shares issued as a result of
the exercise of the Option, including without limitation (a) restrictions under
an insider trading policy, (b) restrictions designed to delay and/or coordinate
the timing and manner of sales by Participant and other optionholders,
(c) restrictions as to the use of a specified brokerage firm for such resales or
other transfers or (d) restrictions under Applicable Law.

 

5. INCOME TAXES

Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise by reason of an
Option exercise or disposition of Shares issued as a result of an Option
exercise. The Company shall not be required to issue Shares or to recognize the
disposition of such Shares until such obligations are satisfied.

 

6. TRANSFERABILITY OF OPTION

Except as required by Applicable Law, the Option shall not be assignable,
alienable, saleable, or transferable by Participant except by will or by the
laws of descent and distribution provided, however, that Participant may, in the
manner established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of Participant with respect to the Option on the death of
Participant. The Option shall be exercisable, during Participant’s lifetime,
only by Participant or, if permissible under Applicable Law, by Participant’s
guardian or legal representative. The Option may not be pledged, alienated,
attached, or otherwise encumbered, and any purported pledge, alienation,
attachment, or encumbrance thereof shall be void and unenforceable against the
Company.

Notwithstanding the foregoing, if the Option does not qualify as an incentive
stock option under Section 422 of the Code, then Participant may transfer some
or all of his or her Non-qualified Stock Options to one or more “family
members,” which is not a “prohibited transfer for value,” provided that (i) the
Participant (or such Participant’s estate or representative) shall remain
obligated to satisfy all income or other tax withholding obligations associated
with the exercise of such Non-qualified Stock Option; (ii) the Participant shall
notify the Company in writing that such transfer has occurred and disclose to
the Company the name and address of the “family member” or “family members” and
their relationship to Participant, and (iii) such transfer shall be effected
pursuant to transfer documents in a form approved by the Committee. For purposes
of the foregoing, the terms “family members” and “prohibited transfer for value”
have the meaning ascribed to them in the General Instructions to form S-8 (or
any successor form) promulgated under the Securities Act of 1933, as amended.

 

7. CHANGE IN CONTROL

On a Change in Control, any then outstanding and unvested portion of the Option
shall automatically vest in full effective as of immediately prior to the
consummation of the Change in Control. If the vesting of the Option so
accelerates, the Committee, in its sole discretion, may provide, in connection
with the Change in Control transaction, for the purchase, exchange, or
cancellation of the Option for an amount of cash or other property having a
value equal to the difference (or “spread”) between: (A) the value of the cash
or other property that Participant would have received pursuant to the Change in
Control transaction in exchange for the Shares issuable on exercise of the
Option had the Option been exercised immediately prior to the Change in Control,
and (B) the Exercise Price, less applicable withholding.

 

8. REPRESENTATIONS AND WARRANTIES

Participant acknowledges that the Company may issue the Shares upon the exercise
of the Option without registering such Shares under the Securities Act, on the
basis of certain exemptions from such registration requirement if the Company is
not then publicly traded. Accordingly, Participant agrees that his or her
exercise of the Option may be expressly conditioned upon his or her delivery to
the Company of an investment certificate including such representations and
undertakings as the Company may reasonably require in order to assure the
availability of such exemptions, including a representation that Participant is
acquiring the Shares for investment and not with a present intention of



--------------------------------------------------------------------------------

selling or otherwise disposing thereof and an agreement by Participant that the
certificates evidencing the Shares may bear a legend indicating such
non-registration under the Securities Act and the resulting restrictions on
transfer. Participant acknowledges that, because the Shares received upon
exercise of an Option may be unregistered, Participant may be required to hold
the Shares indefinitely unless they are subsequently registered for resale under
the Securities Act or an exemption from such registration is available.

Participant acknowledges that Applicable Law may require the placement of
certain restrictive legends upon the Shares issued upon exercise of the Option,
and Participant hereby consents to the placing of any such legends upon
certificates evidencing the Shares as the Company may deem necessary or
advisable.

Participant acknowledges that he or she shall be solely responsible for the
satisfaction of any taxes or interest or other consequence, that may arise
pursuant to the Option (including taxes arising under Code Section 409A of the
Code), and neither the Company nor the Committee nor anyone other than
Participant, or his or her estate or beneficiaries, shall have any obligation
whatsoever to pay such taxes or interest or to otherwise indemnify or hold
Participant harmless from any or all of such taxes.

 

9. THE PLAN AND OTHER AGREEMENTS

In addition to the Award Agreement, the Option shall be subject to the terms of
the Plan, which are incorporated into the Award Agreement by this reference. A
copy of the Plan, and the accompanying prospectus, is available at the Company’s
intranet site.

The Award Agreement and the Plan constitute the entire understanding between
Participant and the Company regarding the Option. Any prior agreements,
commitments or negotiations concerning the Option are superseded.

 

10. LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION

Neither Participant (individually or as a member of a group) nor any beneficiary
or other person claiming under or through Participant shall have any right,
title, interest, or privilege in or to any Shares allocated or reserved for the
purpose of the Plan or subject to the Award Agreement except as to such Shares,
if any, as shall have been issued to such person upon exercise of the Option.

 

11. NO EMPLOYMENT RIGHT

Nothing in the Plan, in the Award Agreement or any other instrument executed
pursuant to the Plan shall confer upon Participant any right to continue in the
Company’s employ or service nor limit in any way the Company’s right to
terminate Participant’s Continuous Service at any time for any reason.

 

12. GENERAL

In the event that any provision of the Award Agreement is declared to be
illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of the Award Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.

Section headings are inserted solely for convenience of reference, and shall not
constitute a part of the Award Agreement, nor shall they affect its meaning,
construction or effect.

Except as otherwise provided in the Award Agreement or in the Plan, every
covenant, term, and provision of the Award Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, legatees,
legal representatives, successors, transferees, and assigns.

The Award Agreement may be modified or amended at any time, in accordance with
the Plan and provided that Participant must consent in writing to any
modification that would impair his or her rights under the Award Agreement
provided that no such consent shall be required with respect to any modification
if the Committee determines in its sole discretion that such modification either
(i) is



--------------------------------------------------------------------------------

required or advisable in order for the Company, the Plan or the Option to
satisfy or conform to Applicable Law or to meet the requirements of any
accounting standard, or (ii) is not reasonably likely to significantly diminish
the benefits provided under such Option.

 

13. “MARKET STAND-OFF” CONDITIONS

Participant agrees that, if requested by the Company, Participant will not sell
or otherwise transfer or dispose of any Shares held by Participant without the
prior written consent of the Company during such period of time.

 

14. INTERPRETATION

This Option is granted pursuant to the terms of the Plan, and shall in all
respects be interpreted in accordance therewith. The Committee shall have the
power to interpret the Plan and the Award Agreement and to adopt such rules for
the administration, interpretation and application of the Plan and the Award
Agreement as are consistent therewith and to interpret or revoke any such rules.
Any action, decision, interpretation or determination by the Committee shall be
final, binding and conclusive on the Company and Participant. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, the Award Agreement,
or the Option.

 

15. NOTICES

Any notice, demand or request required or permitted to be given under the Award
Agreement shall be in writing and shall be deemed given when delivered
personally or three (3) days after being deposited in the United States mail, as
certified or registered mail, with postage prepaid, and addressed, if to the
Company, at its principal place of business, Attention: Legal Department, and if
to Participant, at his or her most recent address as shown in the employment or
stock records of the Company.

 

16. GOVERNING LAW

The validity, construction, interpretation, and effect of this Option shall be
governed by and determined in accordance with the laws of the State of Delaware,
regardless of the law that might be applied under principles of conflicts of
laws.

 

17. COUNTERSIGNATURE

The Term Sheet may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall be deemed one instrument,
and is incorporated herein.